 Case: 4:19-cv-00168-RLW Doc. #: 14-1 Filed: 04/01/19 Page: 1 of 9 PageID #: 59



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

THE CITY OF BERKELEY, MISSOURI,               )
on behalf of the Municipal Corporation        )
and its Citizens,                             )
and WILLIE MAE ANTHONY as next                )
 friend for her grandchildren JM and EP,      )
and JOHNETTA ROBINSON                         )
as next friend for her daughter BR,           )
and ANDREA MCCAIN as next friend for          )
her children MH and AM,                       )
and CHARVAN JAMERSON as next                  )
friend for her son MT,                        )
and LISA WILLIS as next friend for her        )
son KJ and her niece DM,                      )
                                              )
                       Plaintiffs,            )       Case No.: 4:19-cv-00168-RLW
                                              )
               v.                             )
                                              )
FERGUSON-FLORISSANT                           )
SCHOOL DISTRICT,                              )
                                              )
and                                           )
                                              )
ROBERT CHABOT, SCOTT EBERT,                   )
LESLIE HOGSHEAD, and                          )
JESSICA PONDER, in their official             )
capacities only,                              )
                                              )
                       Defendants.            )

                              SUGGESTIONS IN SUPPORT
                         OF TEMPORARY RESTRAINING ORDER

       The question before the court is exceedingly simple: should a school district be allowed

to irreparably harm a city and its citizens by arbitrarily and capriciously going against the will of

the people by selecting an unpopular plan for closing and reorganizing schools. For the reasons

stated the balancing of equities and the public interest dictates that a Temporary Restraining
 Case: 4:19-cv-00168-RLW Doc. #: 14-1 Filed: 04/01/19 Page: 2 of 9 PageID #: 60



Order must be granted to preserve the status because the Plaintiffs have no adequate remedy at

law and possess a remarkable probability of prevailing at trial.

                                   STANDARD OF REVIEW

       For the purpose of granting temporary or preliminary relief, this court must consider: 1)

the threat of irreparable harm to the Plaintiffs; 2) the state of balance between this harm and the

injury that granting the injunction will inflict on other parties; 3) the probability that the

Plaintiffs will succeed on the merits; and 4) the public interest. Dataphrase Sys., Inc. v. C L Sysl,

Inc. 640 F.2d 109, 114 (8th Cir. 1994). The Plaintiffs do not even need to show a “fifty percent

chance of success on the merits.” PCTV Gold, Inc. v. SpeedNet, LLC, 508 F.3d 1137, 1143 (8th

Cir. 2007). Once Plaintiffs demonstrate this likelihood of success on the merits, this court may

presume that they have been irrepably harmed. Calvin Klein Cosmetic Corp. v. Lenox Labs.,

Inc., 815 F.2d 500, 505 (8th Cir. 1987).

       Here, every one of the relevant factors supports Plaintiffs’ request for entry of a

temporary restraining order and preliminary injunction to preserve the status quo and to protect

Plaintiffs from ongoing irreparable injury attributable to the conduct of Defendants.

                                           ARGUMENT

I.     Plaintiffs will be irreparably harmed if Defendants are allowed to proceed with the
       school closings and reorganization.

       Plaintiffs have preliminarily set forth uncontradicted facts supporting their allegations

that they will be irreparably harmed. The closings and reorganization will cause the City of

Berkeley and its citizens to have lower property values and a corresponding lower tax base. A

lower tax base means less revenue and a reduction in city services. Parents who moved into

areas so that their children can attend neighborhood schools will be forced to have their

children’s educational disrupted as they are shipped to other schools.

                                                 2
 Case: 4:19-cv-00168-RLW Doc. #: 14-1 Filed: 04/01/19 Page: 3 of 9 PageID #: 61




       The court should issue a temporary restraining order because the specific facts in the

verified complaint clearly show that immediate and irreparable injury, loss, or damage will result

to the Plaintiffs. Federal Rule of Civil Procedure 65. Applications for temporary restraining

orders and preliminary injunctive relief are measured against the factors set forth in Dataphase.

Those factors are:


            Whether a preliminary injunction should issue involves
            consideration of (1) the threat of irreparable harm to the plaintiff; (2)
            the state of balance between such harm and the injury that granting
            the injunction will inflict on other parties litigant; (3) the probability
            that plaintiff will succeed on the merits; and (4) the public interest.
            Id. at 113.

       The inquiry is “whether the balance of equities so favors the movant that justice requires

the court to intervene to preserve the status quo until the merits are determined.” Id. Plaintiffs,

through their Verified Complaint, have satisfied their prima facie burden of establishing the

necessity of a temporary restraining order and preliminary injunctive relief is on the party

seeking relief. Baker v. Electric Co-op, Inc. v. Chaske, 28 F.3d 1466, 1472 (8th Cir.1994);

United States v. Dorgan, 522 F.2d 969, 973 (8th Cir.1975). This Court should exercise its broad

discretion in ruling on this requests for a temporary restraining order and preliminary injunction.

Entergy, Arkansas, Inc. v. Nebraska, 210 F.3d 887, 898 (8th Cir.2000).

       Plaintiffs are entitled to injunctive relief, because they have shown that irreparable harm

is likely, not merely possible, in the absence of an injunction. Winter v. Nat. Res. Def. Council,

Inc., 555 U.S. 7, 22, 129 S.Ct. 365, 172 L.Ed.2d 249 (2008). “Irreparable harm occurs when a

party has no adequate remedy at law, typically because its injuries cannot be fully compensated

through an award of damages.” Rogers Grp., Inc. v. City of Fayetteville, Ark., 629 F.3d 784, 789

(8th Cir. 2010). The Court may “find a likelihood of irreparable harm based on general

                                                  3
 Case: 4:19-cv-00168-RLW Doc. #: 14-1 Filed: 04/01/19 Page: 4 of 9 PageID #: 62



principles,” and “[p]art of the district court’s discretion is assessing whether an alleged harm

requires more substantial proof.” Gen. Motors Corp. v. Harry Brown’s, LLC, 563 F.3d 312, 319-

320 (8th Cir. 2009).

       Having determined that Plaintiffs are likely to be harmed if injunctive relief is not

granted, the Court must now consider whether such harm would be irreparable. As to the issue of

whether potential harm to the City of Berkeley, Missouri, its citizens and the individual Plaintiffs

would amount to irreparable harm, the Court must find that it would, at the very least, be difficult

to calculate the monetary loss associated with the closing and reorganizing of schools. There is

no theory of recovery that would permit Plaintiffs to recover for the potential harm at issue, and

the Court can conceive of none on its own. Having no colorable theory of recovery, the Court

must find that a harm of this nature would not be reparable by money damages. See Fogie v.

THORN Americas, Inc., 95 F.3d 645, 654 (8th Cir. 1996) (finding irreparable harm where

“[e]stimating future losses ... is virtually impossible”). As such, the Court should be satisfied that

Plaintiffs would likely suffer irreparable harm if Defendants are not enjoined from closing and

reorganizing the schools.

       In other words, irreparable harm is established if monetary remedies cannot provide

adequate compensation for improper conduct. Rogers Grp., Inc. v. City of Fayetteville, Ark., 629

F.3d 784, 789 (8th Cir. 2010). Therefore, irreparable harm is certain and imminent such that

there is a clear and present need for equitable relief. Iowa Utils. Bd. v. F.C.C., 109 F.3d 418, 425

(8th Cir.1996). This case does not involve possible or speculative harm which would not be

sufficient. See Local Union No. 884, United Rubber, Cork, Linoleum, & Plastic Workers of Am.

v. Bridgestone / Firestone, Inc., 61 F.3d 1347, 1355 (8th Cir. 1995). Furthermore, the remedy at

law is inadequate here. Gen. Motors Corp. v. Harry Brown’, LLC, 563 F.3d 312, 319 (8th Cir.



                                                  4
 Case: 4:19-cv-00168-RLW Doc. #: 14-1 Filed: 04/01/19 Page: 5 of 9 PageID #: 63



2009). Our Supreme Court has repeatedly held that the basis for injunctive relief in the federal

courts has always been irreparable injury and the inadequacy of legal remedies. Rondeau v.

Mosinee Paper Corp., 422 U.S. 49, 61 (1975); Sampson v. Murray, 415 U.S. 61, 88 (1974);

Beacon Theaters, Inc. v. Westover, 359 U.S. 500, 506-507 (1959).

II.    The balance of equities so favors Plaintiffs that justice requires the Court to
       intervene to preserve the status quo until the merits are determined.

       Where plaintiff and defendant present competing claims of injury, the traditional function

of equity has been to arrive at a "nice adjustment and reconciliation" between the competing

claims, Hecht Co. v. Bowles, 321 U.S. 321, 329 (1944). In such cases, the court "balances the

conveniences of the parties and possible injuries to them according as they may be affected by

the granting or withholding of the injunction." Yakus v. United States, 321 U.S. 414, 440 (1944).

"The essence of equity jurisdiction has been the power of the Chancellor to do equity and to

mold each decree to the necessities of the particular case. Flexibility rather than rigidity has

distinguished it." Hecht, supra, at 329.

       As a general matter it may be said that "[s]ince all or almost all equitable remedies are

discretionary, the balancing of equities and hardships is appropriate in almost any case as a guide

to the chancellor's discretion." D. Dobbs, Remedies 52 (1973). Here, the balance of hardships

weighs in favor of Plaintiffs. The immediate injury to the City of Berkeley, Missouri, its citizens

and businesses, and the named individual Plaintiffs greatly outweighs any potential harm that the

proposed relief may cause Defendants. Any harm to Defendants is self-inflicted. See, e.g., Sierra

Club v. U.S. Army Corps of Eng’rs, 645 F.3d 978, 997 (8th Cir. 2011). They were the ones who

deliberately implemented this discriminatory plan.

       Undoubtedly, Defendants disagree with Plaintiffs’ assertion that their actions were

deliberately undertaken to violate Plaintiffs’ constitutional rights based on their race. Defendants

                                                 5
    Case: 4:19-cv-00168-RLW Doc. #: 14-1 Filed: 04/01/19 Page: 6 of 9 PageID #: 64



will argue that the decision to close and reorganize schools were based on a desire to save

money. That’s all Defendants have at stake here: the desire to save money.

         In other words, if this Court grants the Temporary Restraining Order and Preliminary

Injunction the worst scene scenario if the permanent injunction is not granted is that the School

District lose some money.        On the other hand, if the Temporary Restraining Order and

Preliminary Injunction is not granted even if Plaintiffs succeed in obtaining the Permanent

Injunction at trial the resulting irreparable harm will be irreversible.

.      Ms. Debra M. Irvin is the City Manager of Berkeley, Missouri. There are a number of

applications for building permits pending for new homes to be constructed in Berkeley,

Missouri. In her professional opinion, there is a high risk that developers may change their

minds and take their projects elsewhere as a result of the school closings and reorganization.

Verified Complaint and Application for Injunctive Relief (“Complaint”), paragraph 23.

         The closings and reorganization will leave Berkeley, Missouri without a single school

that serves children grades kindergarten through middle school. Id., paragraph 24.Even

Berkeley, Missouri residents without school-aged children would be irreparably harmed and

adversely affected. The reorganization would result in a lowering of the property values of

Berkeley, Missouri immediately, irreparably, and permanently damaging all of those who own

property in Berkeley. Id., paragraph 25.

         Equity, in a broad jurisprudential sense, means power to do justice in a particular case by

exercising discretion to mitigate the rigidity of strict legal rules. Here, the balancing of the

contrasting interest between Plaintiffs and Defendants, saving a community vs. saving money

requires authorizing the injunctive relief. See, e.g., Amoco Production Co. v. Gambell, 480 U.S.

531, 545, (1987).



                                                   6
 Case: 4:19-cv-00168-RLW Doc. #: 14-1 Filed: 04/01/19 Page: 7 of 9 PageID #: 65



       In balancing the equities no single factor is determinative. Dataphrase, p. 113. The

 likelihood that plaintiff ultimately will prevail is meaningless in isolation. In every case, it

 must be examined in the context of the relative injuries to the parties and the public. Id.

  III. There is a substantial likelihood that Plaintiffs will succeed on the merits at trial
       given the extreme egregiousness of Defendants’ policies and practices.

       Defendants have intentionally made a decision that will have a negative affect the

African American residents living in the City of Berkeley, Missouri. They did so even though

some of their own Directors expressed the guaranteed harm on the record.

       At the Ferguson-Florissant Board meeting conducted on October 10, 2018 one of the

Board members, Dr. Donna Paulette-Thurman said she has performed her due diligence and she

knows that the more transitions that a student goes through the more likely they are to fall behind

socially, emotionally, and academically, especially for children in lower economic levels.

Having children in a variety of grade levels attending different schools will be a hardship for the

parents. The closings and reorganization will make it possible for parents to have children in

four different schools at one time which present a challenge for children to watch out for and

care for their siblings. Complaint, paragraph 32.

       Berkeley, Missouri will be irrepably harmed because it will lose a grade school, a middle

school, and a full service high school. She stated that she was a retired Principal, and this was not

the first time that she has made her position known to the Board, and she too was in favor of

taking more time to explore all of the options. She said that there was no reason why the vote had

to be cast right away because there was going to be too much change with too many questions

remaining and there is not enough community support.             She said, “Haste makes waste,

sometimes. Look at us; we are not on the same page. That tells me that something is wrong.

We need to go back, take a deep breath and take a little time and go back and talk. I am not

                                                 7
 Case: 4:19-cv-00168-RLW Doc. #: 14-1 Filed: 04/01/19 Page: 8 of 9 PageID #: 66



saying put it off for a year…..There is something not right here you guys, there is something not

right.” Id.

       Defendants heinous disregard of the rights of the citizens of Berkeley will make it more

likely than not that Plaintiffs will be successful at trial thus supporting granting both the

Temporary Restraining Order and Preliminary Injunction.

IV.    The public interest requires the issuance of injunctive relief.

       In exercising their sound discretion, courts of equity should pay particular regard for the

public consequences in employing the extraordinary remedy of injunction. Railroad Comm'n v.

Pullman Co., 312 U.S. 496, 500 (1941). Here, Defendants want to close neighborhood schools

which will lead to the destabilization of the Berkeley, Missouri community.             Complaint,

paragraph 16.

       The public interest is to not act rashly. Once the Defendants proceed, there is no way to

undo the damage and no way to compensate for it. Where likelihood of success on the merits

and irreparable harm are clear, issuing an injunction necessarily serves the public good. It is in

the public interest for this Court to maintain the status quo, at least until a proper injunction

hearing may be held and the Plaintiffs’ claims may be properly considered and adjudicated. The

stakes and the public interest are just too great to decide otherwise. For these reasons, the public

interest is best served by a temporary restraining order enjoining the Defendants from carrying

out any additional actions regarding school closings or reorganization.




                                                 8
 Case: 4:19-cv-00168-RLW Doc. #: 14-1 Filed: 04/01/19 Page: 9 of 9 PageID #: 67



                                                BANKS LAW LLC

                                                /s/ Eric Kendall Banks
                                                Eric Kendall Banks, #28655
                                                308 North 21st Street, Suite 401
                                                St. Louis, Missouri 63103
                                                314-583-7075
                                                302-365-2789 (E-Fax)
                                                ericbanks@bankslawllc.com


                              CERTIFICATE OF SERVICE

       I hereby certify that on April 1, 2019, I electronically filed a copy of the foregoing with
the Clerk of the Court using the CM/ECF system, which will send notification of such filing to
the following: City R. Ormsby and Edward J. Sluys, Curtis, Heinz, Garrett & O’Keefe,
Attorneys for Defendant, 130 South Bemiston, Suite 200, Clayton, Missouri 63105.


                                                        /s/ Eric Kendall Banks




                                                9
